                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MICHAEL PETERSON, et al.,                         Case No.19-cv-00547-HSG
                                                         Plaintiffs,
                                   8
                                                                                              ORDER DENYING MOTION FOR
                                                  v.                                          TEMPORARY RESTRAINING ORDER
                                   9
                                                                                              AND DISSOLVING PREVIOUSLY
                                  10        WELLS FARGO BANK, N.A., et al.,                   IMPLEMENTED RESTRAINING
                                                                                              ORDER
                                                         Defendants.
                                  11
                                                                                              Re: Dkt. Nos. 19, 26
                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is a motion for a temporary restraining order and order to show

                                  14   cause pending preliminary injunction filed by Plaintiffs Michael Peterson and Toni Peterson on

                                  15   March 12, 2019. Dkt. No. 19 (“Mot.”). Plaintiffs seek injunctive relief preventing Defendants

                                  16   Wells Fargo Bank, N.A., Wells Fargo Home Mortgage, and Clear Recon Corp “from selling

                                  17   Plaintiffs’ home, or attempting to sell it, or causing it to be sold, either under the power of sale in

                                  18   the trust deed or by foreclosure action; or any other conduct adverse to Plaintiffs regarding their

                                  19   long-time residence and real property.” Id. at 2. On March 19, 2019, Defendant Wells Fargo

                                  20   opposed Plaintiffs’ motion. Dkt. No. 32 (“Opp.”). The Court held a hearing on this motion on

                                  21   March 22, 2019. For the following reasons, the Court DENIES the motion and DISSOLVES the

                                  22   temporary restraining order dated March 12, 2019.

                                  23   I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY
                                  24            In December 2007, Plaintiffs obtained a $900,000 loan from Wells Fargo’s predecessor-in-

                                  25   interest, World Savings Bank, FSB, which was secured by a deed of trust recorded against 4442

                                  26   Arlington Ave, Santa Rosa, CA 95407-8306. Dkt. No. 14 (“FAC”) ¶ 19; FAC Ex. 1. In 2013,

                                  27   Plaintiffs first brought suit against Wells Fargo in connection with a loan modification. See

                                  28   Peterson v. Wells Fargo Bank, N.A., No. 13-cv-03392-MEJ, 2015 WL 3397385 (N.D. Cal. May
                                   1   26, 2015). The court there granted summary judgment in favor of Wells Fargo in May 2015. Id.

                                   2   In 2017, Plaintiffs brought a second suit against Wells Fargo, which came before this Court,

                                   3   alleging in part that Wells Fargo negligently reviewed their application for a loan modification by

                                   4   arbitrarily and inaccurately appraising Plaintiffs’ application. See Peterson v. Wells Fargo Bank,

                                   5   N.A., No. 17-cv-05137-HSG, 2018 WL 1948895, at *3 (N.D. Cal. Apr. 25, 2018) (Peterson II).

                                   6   The Court dismissed without leave to amend Plaintiffs’ negligent review claim because Plaintiffs

                                   7   “failed to allege that Defendant owed a duty of care either because Defendant’s involvement in the

                                   8   loan transaction . . . exceed[ed] the scope of its conventional role as a mere lender of money, or

                                   9   because Defendant otherwise place[d] Plaintiffs in a position that created a need for their loan

                                  10   modification application.” Id. at *3 (internal quotation and citation omitted). The Court permitted

                                  11   other claims to proceed, however, and the parties ultimately reached a settlement in July 2018.

                                  12   See FAC ¶ 21, Ex. 2.
Northern District of California
 United States District Court




                                  13          Under the terms of the settlement, Wells Fargo agreed to “conduct a new review of an

                                  14   application for a LOAN MODIFICATION REVIEW.” FAC Ex. 2, ¶ 4.1. The agreement stated

                                  15   more than once that Wells Fargo promised nothing about the review’s outcome. Id. ¶ 4.3

                                  16   (“PLAINTIFFS acknowledge that WELLS FARGO’S LOAN MODIFICATION REVIEW shall

                                  17   not constitute a promise, representation, or guarantee that any such review will receive final

                                  18   approval, and nothing in this Agreement shall be construed as a promise, representation, or

                                  19   guarantee of such an approval.”), ¶ 4.4 (“PLAINTIFFS acknowledge that, notwithstanding any

                                  20   conditional or final approval, WELLS FARGO makes no promise, representation, or guarantee

                                  21   whatsoever concerning the results of the LOAN MODIFICATION REVIEW including, but not

                                  22   limited to, the specific financial terms of any potential loan modification.”). The agreement

                                  23   further provided that no foreclosure sale would occur “until sixty (60) days after the date of

                                  24   denial.” Id. ¶ 4.5.

                                  25          On August 13, 2018, Wells Fargo denied Plaintiffs a loan modification “based on the

                                  26   results of [Plaintiffs’] net present value (NPV) evaluation.” See Dkt. No. 17 Ex. A.1 On October

                                  27

                                  28
                                       1
                                         The Court finds that it may incorporate Wells Fargo’s denial into the operative complaint by
                                       reference. See Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (explaining that under the
                                                                                        2
                                   1   5, 2018, Plaintiffs’ counsel submitted a letter to Wells Fargo, seeking to “appeal the denial,” based

                                   2   on alleged miscalculations of the NPV. See FAC ¶ 45, Ex. 3. Wells Fargo responded on October

                                   3   30, 2018, acknowledged Plaintiffs’ counsel’s letter, but maintained that its findings and denial

                                   4   were accurate. See FAC ¶ 46, Ex. 4. On November 27, 2018, Wells Fargo sent Plaintiffs another

                                   5   letter, affirming its October 30, 2018 decision. See FAC ¶ 26, Ex. 6. Wells Fargo ultimately set a

                                   6   January 2, 2019 date for a trustee sale, which was later postponed to March 13, 2019. See FAC

                                   7   ¶ 20.

                                   8           Dissatisfied with the outcome, Plaintiffs filed this suit on December 28, 2018 in Sonoma

                                   9   County Superior Court, alleging that Wells Fargo’s loan modification review was negligent. See

                                  10   Dkt. No. 1-1. After Wells Fargo removed the case to federal court, see Dkt. No. 1, it moved to

                                  11   dismiss the initial complaint, in part, for “attempt[ing] to convert a contract claim to a tort claim.”

                                  12   See Dkt. No. 11 at 1. Plaintiffs thereafter filed an amended complaint, which added a claim for
Northern District of California
 United States District Court




                                  13   breach of the settlement agreement based on identical allegations that purportedly support their

                                  14   negligence claim. Compare FAC ¶¶ 18–39, with id. ¶¶ 40–61.

                                  15           Although Plaintiffs knew well in advance of the planned March 13, 2019 trustee sale, they

                                  16   waited until the day before to file the pending motion for a temporary restraining order. Another

                                  17   court in this district “temporarily restrained” Defendants from proceeding with the trustee sale

                                  18   pending a hearing on Plaintiffs’ motion. See Dkt. No. 26. This Court subsequently related the

                                  19   case and held a hearing on Plaintiffs’ motion on March 22, 2019. See Dkt. No. 29 (“Order

                                  20   Relating Case”).

                                  21   II.     LEGAL STANDARD
                                  22           The standard for issuing a temporary restraining order and issuing a preliminary injunction

                                  23   are substantially identical. Stuhlbarg Int'l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d 832,

                                  24   839 n.7 (9th Cir. 2001). Either is an “extraordinary remedy” that the court should award only

                                  25   upon a clear showing that the party is entitled to such relief. See Winter v. Natural Res. Def.

                                  26
                                  27
                                       incorporation-by-reference doctrine, a court may “take into account documents whose contents are
                                  28   alleged in a complaint and whose authenticity no party questions, but which are not physically
                                       attached [to] the [plaintiff's] pleading” (citation omitted)).
                                                                                            3
                                   1   Council, Inc., 555 U.S. 7, 20 (2008). Plaintiffs seeking preliminary relief must establish: (1) that

                                   2   they are likely to succeed on the merits; (2) that they are likely to suffer irreparable harm in the

                                   3   absence of preliminary relief; (3) that the balance of equities tips in their favor; and (4) that an

                                   4   injunction is in the public interest. Id. Preliminary relief is “an extraordinary remedy that may

                                   5   only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Id. at 22. A

                                   6   court must find that “a certain threshold showing” is made on each of the four required elements.

                                   7   Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011). Under the Ninth Circuit’s sliding scale

                                   8   approach, a preliminary injunction may issue if there are “serious questions going to the merits” if

                                   9   “a hardship balance [also] tips sharply towards the [movant],” and “so long as the [movant] also

                                  10   shows that there is a likelihood of irreparable injury and that the injunction is in the public

                                  11   interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).

                                  12   III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          Plaintiffs fail not only to show a likelihood of success on the merits or serious questions

                                  14   going to the merits but also that the balance of equities tip in their favor. Each are independently

                                  15   sufficient reasons to deny Plaintiffs’ motion and dissolve the temporary restraining order. And

                                  16   because Plaintiffs’ requested injunctive relief fails on these grounds, the Court need not address

                                  17   the other Winter factors.

                                  18          A.      Likelihood of Success on the Merits
                                  19          To determine whether Plaintiffs have made out a substantial case for relief on the merits,

                                  20   the Court engages in a claim-by-claim analysis of the causes of action brought in the operative

                                  21   complaint. Here, Plaintiffs bring claims for breach of the confidentiality agreement and negligent

                                  22   review of their loan modification application.

                                  23                  1.      Negligence
                                  24          As to Plaintiffs’ negligence claim, their theory of negligence is identical to the theory they

                                  25   advanced—and this Court rejected—in Peterson II. There, as here, Plaintiffs argued that this

                                  26   Court should follow Alvarez v. BAC Home Loans Servicing, L.P., which found that lenders owe

                                  27   borrowers a “duty to exercise reasonable care in the review of their loan modification applications

                                  28   once they had agreed to consider them.” 176 Cal. Rptr. 3d 304, 306 (Ct. App. 2014). Compare
                                                                                          4
                                   1   Peterson v. Wells Fargo Bank, N.A., No. 17-cv-05137-HSG, 2017 WL 6539743, at *4–5 (N.D.

                                   2   Cal. Dec. 21, 2017) (dismissing Plaintiffs’ negligence claim with leave to amend), and Peterson

                                   3   II, 2018 WL 1948895, at *3 (dismissing Plaintiffs’ negligence without leave to amend for

                                   4   advancing the same arguments as the prior complaint and failing to present contrary intervening

                                   5   authority), with Dkt. No. 34 at 8–9 (arguing in opposition to Wells Fargo’s pending motion to

                                   6   dismiss that Plaintiffs “believe the reasoning in Alvarez is persuasive”). But there, as here, the

                                   7   Court finds that the Ninth Circuit has limited Alvarez’s reach, and more important, “any harm to

                                   8   Plaintiffs is not primarily attributable to Defendant’s processing of Plaintiffs’ loan modification

                                   9   application. Rather, when the modification was necessarily due to the borrower’s inability to

                                  10   repay the loan, the borrower’s harm, suffered from denial of a loan modification, is not . . . closely

                                  11   connected to the lender’s conduct.” See Peterson, 2017 WL 6539743, at *5 (internal quotations

                                  12   and citations omitted); see also Saldana v. Wells Fargo Bank, N.A., No. 18-cv-01049-HSG (N.D.
Northern District of California
 United States District Court




                                  13   Cal. Feb. 8, 2019) (reaching the same conclusion). Last, there, as here, Plaintiffs have known the

                                  14   Court’s position on this cause of action but “fail to cite any intervening authority that would merit

                                  15   a different result.” Compare Peterson II, 2018 WL 1948895, at *3 (discussing Plaintiffs’ failure

                                  16   to address or distinguish the Court’s prior holding), with Dkt. No. 34 at 9 (advancing the same

                                  17   Alvarez claim without addressing or distinguishing the Court’s prior holdings).

                                  18          The Court finds no reason—and more important, Plaintiffs present the Court with no

                                  19   reason—to reconsider its prior holdings on this issue. Accordingly, the Court finds that Plaintiffs

                                  20   have not demonstrated a likelihood of success on their negligence claim.

                                  21                  2.      Breach of Contract
                                  22          Plaintiffs allege two bases for a breach of the settlement agreement. First, Plaintiffs allege

                                  23   that Wells Fargo’s post-settlement loan modification review “was a sham.” FAC ¶ 23. Second,

                                  24   Plaintiffs allege that Wells Fargo initial scheduling of the trustee sale for January 2, 2019 was

                                  25   “within the agreed-upon sixty (60) day forbearance period” in the agreement. Id ¶ 22.

                                  26          As to the alleged “sham” review, Plaintiffs’ claim rests entirely on their disagreement with

                                  27   Wells Fargo’s NPV calculation and outcome. But disagreeing with the outcome is not evidence of

                                  28   a breach, let alone a “sham,” particularly when the contract at issue disavowed any promises on an
                                                                                         5
                                   1   outcome. As to the NPV calculation, Plaintiffs offers no explanation for why Defendants were

                                   2   obligated to adopt Plaintiffs’ computation, even if it were a reasonable alternative.

                                   3          As to the initial trustee sale scheduled, it is not clear that Wells Fargo breached the

                                   4   forbearance provision. On this point, the parties dispute the agreement’s language. Plaintiffs

                                   5   claim the agreement “provides that Wells Fargo will not conduct a foreclosure sale until sixty (60

                                   6   days after the final loan modification denial,” and that the January 2, 2019 trustee sale was less

                                   7   than 60 days after Wells Fargo’s November 27, 2018 letter. See FAC ¶ 21 (emphasis added).

                                   8   Wells Fargo responds that the agreement’s forbearance period in fact says “sixty (60) days after

                                   9   the date of denial,” which in Wells Fargo’s view referred to the date of the initial denial: August

                                  10   13, 2018. Opp. at 8. Whatever the agreement’s meaning, Wells Fargo moved the trustee sale date

                                  11   and one has not happened to date. Even if, as Plaintiffs argue in opposition to Wells Fargo’s

                                  12   pending motion to dismiss, they are entitled to some damages for Wells Fargo initially setting the
Northern District of California
 United States District Court




                                  13   trustee sale on January 2, 2019, such damages would be monetarily compensable in a manner that

                                  14   does not require the extraordinary remedy of a temporary restraining order or preliminary

                                  15   injunction.2

                                  16          B.      Balance of Equities
                                  17          Plaintiffs argue that “[w]hile it is true that Defendants will not be able to sell the Real

                                  18   Property immediately and will expend costs in further litigating this action, when balanced against

                                  19   Plaintiffs’ potential loss, Defendants’ harm is outweighed.” Mot. at 8. Wells Fargo responds that

                                  20   this Court should consider Plaintiffs’ delinquency on the loan. Opp. at 8–9.

                                  21          The Court has no doubt that in many instances the balance of equities will tip in favor of a

                                  22   plaintiff facing the loss of what may be their most important and valuable possession over a large

                                  23   financial institution like Wells Fargo facing monetary ramifications. But there is no rule favoring

                                  24   plaintiffs in every context, and this case demonstrates why. Without dispute, Plaintiffs have made

                                  25   no payments on their loan—and thus have lived in their home payment-free—for six years.

                                  26
                                  27   2
                                        The Court in no way here opines on the merits of Plaintiffs’ damages theory; rather, the Court
                                  28   observes that any damages available under that theory would not warrant the extraordinary remedy
                                       of Plaintiffs’ desired injunctive relief.
                                                                                       6
                                   1   Numerous courts have found the balance of equities tip against plaintiffs who were far less

                                   2   delinquent than Plaintiffs here. See, e.g., Frias v. Wells Fargo Bank, No. C-13-00075 EDL, 2013

                                   3   WL 321690, at *5 (N.D. Cal. Jan. 28, 2013) (finding the balance of equities tipped against a

                                   4   plaintiff who was more than two years late on payments); Vera v. Wells Fargo Bank, N.A., No.

                                   5   CV-10-01568-PHX-MHM, 2010 WL 11629099, at *3 (D. Ariz. Aug. 27, 2010) (finding the

                                   6   balance of equities tipped against a plaintiff who was less than one year late on payments); Alcarez

                                   7   v. Wachovia Mortg. FSB, 592 F. Supp. 2d 1296, 1305–06 (E.D. Cal. 2009) (finding the balance of

                                   8   equities tipped against a plaintiff who was more than one year late on payments).

                                   9          The Court is sympathetic to the plight of those facing foreclosure and in no way minimizes

                                  10   the difficulties foreclosures inflict and the ripple effect they have on lives. It cannot, however,

                                  11   find that the balance of equities tips in favor of persons who have not made mortgage payments in

                                  12   six years.
Northern District of California
 United States District Court




                                  13   IV.    CONCLUSION
                                  14          Because the test for injunctive relief requires a showing of likelihood of success and that

                                  15   the balance of equities tip in favor of Plaintiffs, the Court does not reach the remaining Winter

                                  16   factors. Plaintiffs’ pending motion is DENIED and the temporary restraining order dated March

                                  17   12, 2019 is HEREBY DISSOLVED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 3/22/2019

                                  20

                                  21
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
